Citation Nr: 1212414	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's service connected leg length discrepancy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	C.H. Thorton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to October 1971.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 1999 rating decision, which determined there was not new and material evidence to reopen a previously denied claim for service connection for a back disability.  

The Board first considered the appeal of this claim in January 2001, more than 11 years ago, concluding that new and material evidence had not been submitted to reopen the claim.  The Veterans Law Judge in that decision has long since retired from the Board.  The Veteran appealed that Board decision to the U. S. Court of Appeals for Veterans Claims (Court).  In April 2001, the Court vacated the Board's decision and granted the Secretary's motion for remand.  

The Board undertook development of the claim and, in July 2003, remanded the claim to the RO for completion of all necessary development.  Following completion of the requested development, the Board issued another decision in November 2004 reopening the claim of service connection for a back disability, and then remanding it for additional evidentiary development.

In November 2008, the Board issued another decision once again denying service connection for the Veteran's back disorder.  The Veteran appealed that decision, and the Court once again vacated the Board, remanding the claim for further development and consideration consistent with a joint motion for remand (JMR).  Specifically, the JMR concluded that the VA examination that had been provided was inadequate.

In response to the JMR, the Board remanded the claim to remedy the identified inadequacies of the June 2008 VA examination.  The examiner provided an updated and well-researched opinion that, at the very least, substantially complied with the remand instructions.  As such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran then requested a hearing before the Board, which was provided in December 2011 by the undersigned Veterans Law Judge.
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The weight of the evidence concludes that it is less likely than not that the Veteran's current lower back disability either began during, or was otherwise caused by, the Veteran's military service, or that it was either caused by, or aggravated by, his service connected disabilities leg length discrepancy. 

2.  The Veteran is not unemployable as a result of his service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be granted for a disability that is caused by or aggravated by a service-connected disability, commonly referred to as secondary service connection.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability...over and above the degree of disability existing prior to the aggravation.").  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

As briefly described in the introduction, this case has a long history, dating back more than a decade.  Several basic facts are not in dispute: 

1) the Veteran fractured his leg prior to enlistment in a motor vehicle accident; 

2) the surgery to correct the fracture resulted in a leg length discrepancy; 

3) this leg length discrepancy was found to have been aggravated by the Veteran's military service and was service connected; and 

4) the Veteran currently has a lower back disability.  

The issue before the Board is whether the Veteran's leg length discrepancy, which was permanently aggravated during his military service either caused or aggravated the Veteran's now diagnosed lower back disability.

The Veteran believes that his current lower back disability is the result of his service connected leg length discrepancy.  He reports having experienced both leg and back pain while in service, and he believes that the failure of the military to provide shoe supports for his pre-existing leg length discrepancy caused him to develop a chronic low back disability.  

A tremendous amount of medical and lay evidence has been presented in this case, and the Board will attempt to give fair discussion to the evidence in its entirety.  However, as will be discussed below, the Board ultimately concludes that that the evidence does not support a grant of service connection based on direct, secondary, or aggravation theories of entitlement, and actually provides highly probative evidence against this claim, under all theories.
 
The Veteran entered service in April 1969 and the report from his pre-induction examination in May 1968 showed that he had been involved in a motor vehicle accident and fractured his right tibia and fibula.  The fractures had required open reduction and fibular shortening and it was noted that the Veteran had made a full recovery, notwithstanding a permanent 5/8-inch residual shortening of the right lower extremity.  Shortly after entering service, the Veteran complained of right foot pain with walking and running.  In June 1969, he was placed on a limited marching and standing profile.  In May 1971, he complained of low back pain, which was described by the medical officer as right flank pain.  It was noted in May 1971 that the Veteran was not wearing an insert and needed to get his shoe built up.  

At his discharge examination in September 1971, the Veteran completed a medical history form noting that he had bone deformity, but denying the presence of any back trouble of any kind.  It was noted that he had a pin in his right leg from a fracture in 1966, but no back disability was found upon by the separation physical.  

Following service, there is no record of any medical treatment having been provided for a number of years, as the earlier post-service treatment records that are of record are dated in 1979.

In 1979, the Veteran was having difficulty emptying his bladder and it was noted that he was having slight discomfort in the perineal region and some low backache.   

In the 1980s, the Veteran was seen for complaints of pain in the right lower quadrant of the abdomen which usually started with some sort of muscular activity.  He was also noted to be experiencing some lower back pain.  The doctor stated that no major back deformity was found to be present and the Veteran's back was nontender on examination.  He speculated that the Veteran was experiencing back pain secondary to a herniated disc in the high lumbar region, but it does not appear that any radiologic testing was conducted at that time to substantiate such an opinion.  Moreover, x-rays in January 1983 showed a radiographically normal lumbar spine, providing evidence against this claim. 

In January 1983, the Veteran was seen for back pain, he reported experiencing acute pain in the right lower lumbar area after turning while getting out of his truck the day before.  There was no radiating pain, and the doctor assessed the Veteran with an acute lumbosacral sprain.  Ten days later, the Veteran's condition was noted to have improved and he was pain free.  The doctor did state that he examined the Veteran's leg length discrepancy, but found that it was less than a quarter of an inch and stated that he did not think that it was of any particular significance, providing more evidence against this claim.   

X-rays in January 1983 showed a radiographically normal lumbar spine.  As such, while the Veteran was reportedly experiencing back pain, a back disability was not found.

In March 1983, the Veteran complained of abdominal-back pain.  It was noted that he had undergone a herniorrhapy in August 1982, after which he had begun to experience some recurrent pain in the right lower back region that radiated around to the right inguinal area.  On examination, the Veteran's back was nondeformed and nontender.  In December 1983, he was again seen for back and abdominal pain.  The doctor stated that Motrin provided complete relief of pain.  X-rays showed mild scoliosis, which it was noted could be positional.  In August 1984, the Veteran was seen for back pain and an enlarged lymph node; it was noted that he was mildly tender in the perispinal muscles and the interscapular area.  The Veteran was diagnosed with back pain that was musculoskeletal in origin.

In November 1983, the x-rays were taken which showed minimal lumbar scoliosis.  No fracture was identified and the intervertebral disc spaces appeared to be preserved.  

A report by the Veteran's employer dated in February 1985 documents a workplace injury in which the Veteran's "back fell across the side of a 2 x 4," after he fell "about 4 feet."  He was diagnosed with a contusion and abrasion of the lower back.  Based on this on-the-job injury, the Veteran filed for, and was awarded, a worker's compensation settlement in June 1989 (a letter in April 2004 explained that all records had been destroyed other than the settlement agreement).  Clearly, a post-service back disability provides more factual evidence agiasnt this claim.    

In April 1985, the Veteran presented for treatment of lower back pain, at which time he reported having experienced lower back pain for several years (yet, he was more than 13 years removed from service at the time of this appointment, in effective providing highly probative factual evidence against this own claim, particularly regarding the direct service connection theory).  The Veteran also reported that he had recently experienced a fall at work in late February which had caused a lower back contusion.  He had returned to work since that time, but was experiencing chronic back pain whenever he lifted anything heavy.  He stated that the pain had been going on for several years.  

On examination, the Veteran was found to have a mild tilt to his pelvis that was likely secondary to the leg length inequality which was measured as approximately 3/4 inch difference.  X-rays were taken that reportedly did not show any significant abnormalities, although it was noted that there did appear to be some early degenerative changes.  It was recommended that the Veteran pursue conservative therapy.  The Veteran asked the doctor if a heel lift would help, but the doctor concluded that the leg length discrepancy was not the cause of his back pain.

In November 1989, a chiropractor indicated that he had treated the Veteran from November 1983 to January 1985 for chronic re-occurring lower back pain.

In September 1985, a doctor stated that the etiology of the Veteran's lower back pain was unclear, but that the pain was likely secondary to ligamentous inflammation.  In December 1985, the Veteran's doctor wrote that the etiology of his back pain appeared to be secondary to chronic muscle strain, providing more evidence against this claim as it clearly indicates a cause to the back pain that is not related to service or a service connected disability.   

A CT scan at that time showed no evidence of a herniated disk or of nerve root impingement, but did show the presence of some degenerative changes.  The doctor stated that the etiology of the Veteran's back pain was not completely clear, but was probably related to some degenerative arthritis and residual lumbosacral sprain, providing more evidence against this claim.

In September 1986, the Veteran first filed for service connection for a back condition, asserting that the condition had begun in April 1969 (for reasons cited clearly above, the Board finds that this is clearly not true:  Multiple statement from the Veteran himself, as cited above, supports this finding).  Notwithstanding, the Veteran reported receiving treatment for back and leg pain at Ft. Polk hospital from April to June 1969, at Ft. Eustus Dispensary from June to August 1969, and at Ft. Benning from September 1969 to October 1971.  Again, the Veteran's own statements at separation and after separation provide highly probative evidence against such a factual finding. 

The Veteran's theory of entitlement (as voiced in his substantive appeal) is that his service connected right leg disability was aggravated during service as a result of not having been provided an insert for his boot during service, and that as a consequence of his not receiving proper treatment for his right leg disability during service, he developed a low back disability.  The Veteran stated that he wore a built-up shoe prior to service, but that he was not given a built-up boot during service, and that as a consequence of the improper medical treatment during service, his back deteriorated to a point where he could not withstand a fall in the workplace in 1985.  Thus, the Veteran believes that the Army's failure to provide him proper footwear constituted negligence which warrants service connection.    

It is noted that no medical professional of record has endorsed the proposition that failure to use a shoe insert during service stopped the Veteran from being able to prevent his fall in 1985.

The Veteran first underwent VA examination in January 1987 where it was noted that he had injured his back in a workplace accident in 1985, having fallen 14 feet (although it appears from the report of the Veteran's employer that the fall was actually from four feet).  The Veteran nevertheless asserted that while in service he did have some back and leg pain that led to a profile which prevented him from standing or marching; although he acknowledged having been able to work from the time he left service in 1971 until his injury in 1985, which led to surgery for a herniated disc in his back.  The examiner diagnosed the Veteran with status postoperative herniated nucleus pulposus at L4-L5, but did not provide any opinion as to the etiology of the Veteran's back disability.  

In July 1999, a private orthopedic surgeon remarked that he had reviewed the Veteran's treatment records and service records and he discussed some of the Veteran's history of a pre-service accident and apparent lack of a lift for his right shoe during service.  However, the doctor failed to discuss the Veteran's back injury at work in 1985.  Significantly, the doctor's report of history simply reflects that, following service, the Veteran "continued to have significant problems with his right leg and back, but primarily his back and started seeing [a doctor] in 1984 for his pain."  The doctor opined that it was more likely than not that the Veteran's right leg was aggravated by the failure to issue a built-up shoe during service and that it was more likely than not that the back condition began during service.  

Regarding the medical opinion, the Board must find it is entitlement to very limited probative weight for a very simple reason:  Reporting that the Veteran had back pain in service, received treatment in 1984, and had back surgery in 1986, without even mentioning an event as significant as a multiple-foot fall post-service, landing (back first) onto a hard service after which the Veteran (1) stopped working; (2) had back surgery; and (3) was awarded worker's compensation, appears, at best, to be uninformed and, at worst, disingenuous or fraudulent.  Either way, the failure to discuss the impact of such an event significantly undermines the probative value of the opinion.  This is not simply a case of an examiner not reviewing the claims file, but an act of failing to cite highly pertinent post-service evidence.

The Veteran also submitted a September 1999 letter from D.F., MD., who stated that he had followed the Veteran in his urology clinic for a number of years.  The doctor stated that the Veteran had a history of scoliosis with a number of past back surgeries, and he believed that the decision for continued disability should be supported on the basis of the Veteran's back pain.  

It is not disputed that the Veteran has a back disability; rather, the question is whether it was caused by the Veteran's military service or caused or aggravated by a service connected disability.  As such, this opinion also offers no probative value to the Veteran's claim, either positive or negative.    

In April 2001, the Veteran's spouse wrote a letter indicating that she had know him for the previous 31 years (including while he was on active duty), and been married to him for the previous 30.  She stated that the Veteran walked with a definite limp and complained of right leg and lower back pain on a regular basis.  She stated that after being discharged from service he continued not to wear any lift.  It is unclear why the Veteran would not wear a lift in a civilian capacity while working a physically strenuous job, as he seems to believe that the lack of the lift caused back problems.  The Veteran's wife contended that he continued to have lower back pain following service but did not seek care because of fear about losing his job.

Two other statements were received in February 2002 from individuals who reported serving with the Veteran.  They asserted that the Veteran never received inserts while in service and recalled that he had complained of lower back and leg pain during service and sought treatment for it.  A third statement was received in July 2003 from someone who reported meeting the Veteran in boot camp.  He stated that when the Veteran first entered boot camp he was wearing a built up shoe, but during boot camp he did not have a built up shoe, and he recalled the Veteran frequently complaining about his back and right leg.  The friend reported carrying the Veteran's field pack or gun on several occasions to give the Veteran relief.

An MRI in July 2001 showed degenerative disc disease throughout the Veteran's cervical spine.

Also of record is an October 2003 letter from another private physician who reported treating the Veteran in the early to mid-1970s.  The physician stated that he could not say whether the Veteran's current back problems were a direct result of not being allowed to wear his inserts while in the military, but he did feel that "if the military had supported [the recommendation] to wear the 5/8" insert, [the Veteran's] back problems may not be as severe as they are now."  

This physician, however, also did not mention the Veteran's 1985 workplace back injury, or any of the other post-service back injuries, which significantly undermines the probative value of the opinion.  It is also noted that this opinion was highly speculative in that it stated only that the Veteran's may not have been as severe.  However, "may not" in the context of a medical opinion is the same as "may" and therefore cannot provide the requisite nexus or be used to establish aggravation.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
  
In August 2005, the Veteran underwent a VA examination.  The examiner discussed at length the Veteran's pertinent medical history, as reported by him and as noted in the service medical records and postservice treatment records.  He specifically noted the Veteran's limited duty profile from May 1969, the prescription of a shoe lift in December 1969, the May 1971 notation that the Veteran did not wear a shoe lift in service, the finding of no disability at the time of discharge from service, the x-ray report from 1982, the private medical opinions submitted by the Veteran and the post-service complaints of lower back pain from the February 1985 workplace injury.  

Importantly, the Veteran asserted that he had no new injury as a result of his workplace accident (although such an assertion is called into question by the fact that the Veteran actively pursued a worker's compensation claim following the fall at work in 1985 - if this is true, why would the Veteran file such claim?).  

The examiner noted that the Veteran put on his pants and shoes without difficulty.  The Veteran was diagnosed with mild scoliosis, lumbar disc disease, and fracture of the right tibia and fibula.

The examiner stated that the assertion that the Veteran had some very mild discomfort that did relate to his scoliosis and his lumbar disc disease which was made worse by his military service was easily believable, but it was very mild in terms of incapacity and symptoms.  He felt that the Veteran was asymptomatic for several years after service.  The examiner noted the Veteran's treatment in the 1970s and accepted that the Veteran did not wear a shoe lift while in the military.  The examiner also noted that the Veteran denied that his symptoms following his 1985 accident were any different than before the accident, which the examiner found was inconsistent with the Veteran trying to recover damages following the accident.  The examiner stated that this was pertinent in that it showed the Veteran to lack credibility.  The Board agrees with this factual determination.       

It was also noted that the physical examination was difficult, because the Veteran had a tendency to admit to pain when anatomically none should be precipitated by the maneuver (the examiner cited several examples of this behavior, providing more evidence against the Veteran's credibility).  

The examiner stated that the Veteran's currently diagnosed back disability was not a result of an in-service injury, then confusingly added that events that happened during the Veteran's service time did contribute to the worsening of the Veteran's lower back pain, but found that any incapacity was mild at best.

In December 2006 the same VA examiner opined that had the Veteran been provided the prescribed leg lift during service, "his lumbar spine problem would not have been as severe."  However, the examiner did not mention the 1985 workplace injury in the addendum, and did not explain whether his statement was intended to establish that the Veteran's back disability was aggravated by his military service (meaning that it was permanently worsened beyond the natural progression of the disability).  In fact, a plain reading of the addendum suggests that the examiner was only addressing the leg length discrepancy and not the current back disability, as the examiner stated specifically that it was at least as likely as not that the right leg disability did increase in severity during the Veteran's time in service, and that such an increase was beyond the natural progression of the disability, but made no such statement regarding the Veteran's back.

The Board observes that the opinions by the private physicians in July 1999 and October 2003, and the opinions of the VA compensation examiner in August and December 2006, all failed to consider the effects of the Veteran's 1985 workplace injury on his current back disability, the preverbal "500 pound gorilla" in this case, which the Board simply cannot ignore (in light of the extensive litigation in this case over the last decade, the Board believes in must be very clear regarding its reasons and bases in this complex case):  The fact that the Veteran would contend that this post-service injury caused no new injury totally undermines his credibility with the Board, a critical issue in this case as the Veteran has made many lay contentions that he has had back problems since service (a fact which, if true, would provide a basis to grant this claim).  If the Board finds that the Veteran is exaggerating his problem and fabricating a history in order to be award VA compensation it provides highly probative evidence against this claim and, in fact, all claims before the VA.

While the Veteran has attempted to minimize the severity of that post-service accident, the fact remains that it was clearly a significant injury, as the Veteran had worked for more than a decade following service (despite the back disability he has claimed to have been experiencing), but once the back injury occurred at work, the Veteran stopped being able to perform that job, and sought worker's compensation and SSA disability.  On a factual basis, this provides highly probative evidence against the Veteran's central contention.   

As such, the failure of the aforementioned medical professionals to discuss and rule out such an event renders their opinions of less probative value.  Additionally, several of the opinions were equivocal in nature, also lessening their probative value.  

The Veteran has also submitted reports by two other private physicians.  One physician discussed the Veteran's case in a March 2006 letter, setting forth the pertinent medical history, including the 1985 injury.  That physician stated that the notation in the "original medical record" that the Veteran's fall was four feet indicated that it was not as significant as reflected in "the VA records"  (again, this is not factual acruate).  The physician expressed his opinion that, although he could not give an opinion as to whether the Veteran's currently diagnosed back disability was a direct result of an in-service injury or disease, he felt that "this definitely contributed to the back injury he subsequently suffered."  

In this regard, the Board notes that the physician's letter did not explain why he gave more credence to the "original medical record" of the 1985 accident than to the Veteran's own, later statements regarding the height of his fall.  Nor did he explain why he believed that the 1985 injury was not very significant, particularly since the treatment records clearly showed that the Veteran had to quit working shortly after the workplace accident on account of his back disability and that he underwent spinal surgery twice in the succeeding two years, as well as filing for worker's compensation based on the injury.  In addition, the physician did not explain his apparent dismissal of the passage of several years after service before a back disability was first reported, nor did he discuss the significance of the finding of no back disability at the time of the Veteran's separation from service.  Consequently, the Board accords the March 2006 physician's opinion considerably reduced probative weight.  

The Veteran has also submitted a letter from another private physician, dated in July 2006.  That physician also related the Veteran's medical history in detail and mentioned - with no comment as to its significance - the four-foot workplace fall in 1985, with subsequent treatment that included a pseudarthrosis at L5-S1.  The physician also noted the 1999 physician's opinion that the Veteran's right leg and back pain were the result of in-service aggravation of the pre-existing tibia and fibula fracture.   He asserted that the Veteran's leg length discrepancy existed prior to service and that over a 15 year period the Veteran developed spinal deterioration to the point that he required a multiple discectomy and spinal fusion.  He explained that a significant untreated leg length discrepancy can definitely hasten spinal deterioration and arthritic facet changes as well as degenerative disc disease.  

The physician stated that, "I'm sure that two years of active duty in the U.S. Army would produce significant strain on the low back under normal circumstances, i.e., carrying a pack, marching, etc., and this could be aggravated by a preexisting leg length discrepancy."  He also stated that, it "appears that [the Veteran's] time as an enlisted man in the U.S. Army with the expected heavy duty activity required would tend to hasten any arthritic change in his spine to which he was predisposed because of the leg length discrepancy."  The physician also added that the Veteran was totally disabled since 1985 for any industrial work or other similar jobs for which he would be qualified.

However, this July 2006 opinion is couched in equivocal terms - i.e., that his back condition "could" have been aggravated by the leg length discrepancy and that "it appears" that the Veteran's duties during service "would tend" to hasten arthritic changes to which he was predisposed because of the leg length discrepancy.  Such an opinion is too speculative to establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  The Board also notes that the Court has held that where the physician is unable to provide a definite causal connection, the opinion constitutes what may be characterized as "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Thus, the Board finds that this opinion is of reduced probative weight, as well.  

Another VA compensation examination was obtained in June 2008.  The examiner reported the Veteran's pertinent medical history in detail, including the reports of evaluation in 1983 for back pain and 1983 x-rays (one of which was interpreted as being normal and the other showed minimal lumbar scoliosis), and the report of the November 1985 workplace fall.  The examiner also noted that the report of the Veteran's service separation examination noted no back complaints, abnormal clinical findings, or diagnosis of a back condition; and he considered and discussed the variety of medical opinion which had been provided in the Veteran's claim.  He noted for example that some studies suggest that people with a limb length discrepancy have a greater incidence of lower back pain and an increased susceptibility to injuries, while others do not support such a finding.  The examiner noted that the Veteran had complained of back pain in service, that there was a gap in the treatment records following service, and that scoliosis was shown on x-rays in November 1983 (after x-rays had been normal in January 1983).

The June 2008 VA examiner also indicated that it was significant that the Veteran had undergone back surgery twice following the on-the-job accident in 1985, in 1986 with a bilateral L4-5 disk excision with fusion and in 1987 with a bilateral L5-S1 diskectomy and fusion.  He also noted that an MRI of the cervical spine in July 2001 had shown multi-level degenerative disc disease with spondylosis, central canal stenosis, and stenosis of the intervertebral foramina.  The examiner stated that the degenerative disc disease of the cervical spine "undoubtedly did not develop as a consequence of his limb length discrepancy.  Thus, one cannot opine that the severe degenerative disc disease of the lumbar spine developed as the direct and proximate result of the limb length discrepancy.  To opine otherwise would require resorting to sheer speculation."  He added that it was apparent from a review of the records that the Veteran's condition significantly worsened after the 1985 injury which required two major surgeries and led to the eventual award of worker's compensation.

The examiner asserted that he was unable to provide an estimate of the effect of any pre-existing back disability on the 1985 back injury, and that it was not possible to provide an estimate of the amount of any current back disability that is attributable to any aggravation of the pre-service fractures of the right tibia and fibula.  Finally, the examiner concluded that the 1985 back injury caused the most significant impact on the Veteran's current back condition "by far."  

In November 2008, the Board denied the Veteran's claim, but a joint motion for remand (JMR) found that the aforementioned VA examination was inadequate for several reasons:  

First, the JMR asserted that the VA examiner did not provide a basis for his belief that the Veteran's disc disease in his cervical spine was related to his disc disease in his lumbar spine.  The JMR also found that the examiner stated that the first post-service record of back complaints appeared in the early 1980s, when it was actually dated in 1979.  

It was also argued that the credibility of the lay statements had not been assessed.  As noted above and below, the Board has made all efforts to meet the requirements of the JMR on this point.     

In January 2010, the Board remanded the Veteran's claim and provided very specific instructions to the VA examiner in an effort to fully address the concerns voiced in the JMR.

An additional medical opinion was provided in December 2010 by the same examiner who had provided the 2008 VA examination.  He first addressed the issue of whether the complaints of lower back pain that were reported in 1979 impacted his opinion.  He explained that based on his review of the records, he did not believe that the September 5, 1979 record even dealt with any lumbar spine issue, rather a record with an illegible date dealt with the lumbar spine, and the x-rays that were obtained were dated in 1983, suggesting that the treatment session actually occurred in 1983.  The examiner thus stated that his original premise that the Veteran was seen for back complaints in the 1980s was correct and his opinion was not impacted by the suggestion of back pain in 1979.

In this regard, the Board has reviewed the evidence in question and agrees with the VA examiner on this point.

With regard to the question of whether there was any relationship between the Veteran's cervical spine disc disease and his lumbar spine disc disease, the examiner explained that the Veteran had generalized degenerative changes in the lumbar spine; and, because it was without question that the changes of the cervical spine did not development as a result of leg length discrepancy, it was equally likely that the degenerative changes in the lumbar spine were not the direct or proximate result of any incident or occurrence in the military, nor associated with the 5/8 of an inch limb length inequality.  He again pointed out that the no absolute value of limb length discrepancy had been established as clinically significant.

The examiner noted that a presentation at the American Academy of Disability evaluating physicians in January 2010 had observed that the literature did not show any consistent relationship between unequal limb length and low back pain.  Also, it was indicated that limping did not cause lower back pain.  As to the matter of causation, the examiner explained that a direct causal association existed only when the event is necessary for the outcome to have occurred.  Here, however, for there to be a direct causal association between the degenerative changes in the Veteran's lumbar spine and his leg length discrepancy, it would have to be shown that the leg length discrepancy was the only cause of the degenerative changes in the Veteran's lumbar spine, which the examiner asserted was clearly not the case, as the Veteran also had significant degenerative changes in his cervical spine which was unrelated to his leg length discrepancy. 

The examiner also noted a report in the June 2006 issue of Military Medicine which found that there was no support of any increased incidence of injuries in young, healthy, athletic, military population with mild leg length inequalities, when compared with a match control study of those without leg length discrepancy.

The examiner also cited to an article in the Journal of Spine from April 1998, which documented a study whose purpose was to evaluate the effect of leg length discrepancy, hip flexor tightness, and lower extremity acquired laxity or overuse as predicted factors for lower back pain in college athletes.  It was noted that inflexibility of the lower extremities and leg length discrepancy were not associated with any future lower back pain treatment.

The examiner cited directly to seven additional studies and articles that were dated from 1975 to 2009.  The conclusion of these studies was generally that there was no link between leg length discrepancy and lower back pain.  These studies addressed a variety of scenarios, including, for example, the impact on the back caused by limping and the impact caused by amputation.

The examiner went on to explain that the Veteran had significant degenerative disease not only in the lumbar spine but also in the cervical spine.  In an article in the Journal of the Spine in December 2004, the examiner noted that research over the previous decade had led to a dramatic shift in the understanding of disc degeneration and its etiology.  The recent research indicated that heredity had a dominant role in disc degeneration, as several gene forms had been identified as being associated with disc degeneration.  The examiner cited to another set of studies that supported this finding.

After once again reviewing the evidence of record, the examiner stated that it was his opinion that the preponderance of the medical evidence of record did not support the claim that the present degenerative disc disease in the Veteran's lumbar spine was either the direct or proximate result of any incident or occurrence in the military, nor conclusively associated with the Veteran's service connected leg length discrepancy.

The examiner also noted that the Veteran experienced a significant lower back injury in 1985 and required surgical intervention afterwards; and he pointed out that two physicians had stated that the Veteran had been totally disabled since 1985, which was coincidentally the date of his lower back injury.  

As noted above, on a factual basis, notwithstanding any statement from the Veteran or any other person, the Board finds this fact is not a "coincidence."

In response to this opinion, the Veteran's private attorney wrote an extensive letter attempting to undermine the VA examiner's medical opinion.  However, while the letter dealt mostly with questioning the examiner's conclusions, no additional medical evidence was introduced into the record; and no medical opinion has been offered that specifically refutes the examiner's findings.  Not only that, but the examiner also supported his conclusion with extensive research in the available medical literature. 

The attorney cited to three specific problems with the denial:  First, he contended that the examiner had failed to satisfactorily explain his rationale for the relevance of the Veteran having degenerative disc disease in both his lumbar spine and his cervical spine.  Second, the attorney suggested that the RO had not sufficiently addressed the lay statements that were of record.  Third, VA had not set forth adequate reasons and bases.

The Board will address these concerns individually:

As described above, a number of medical opinions have been presented in this case.  However, undoubtedly, the most thorough and in depth is the opinion provided by the VA examiner who examined the Veteran in 2008 and later clarified and supported his conclusions in 2010.  This examiner's opinion was provided after a thorough review of the evidence of record (as evidenced by its recitation in the examination report), an examination of the Veteran, and a thorough review of the available medical literature.  

The Board position on this point must be clear:  This medical opinion is so complete that if, for some unanticipated reason, this medical opinion were to be found "inadequate" in later litigation, the Board could not imagine any medical opinion that could not be found "inadequate" for rating purposes, undermining, in effect, any reasonable basis for the full adjudication of any claim.  The adequacy of the medical opinion is nearly self-evident, but the Board will explain further as to provide "adequate" reasons and bases for its decision. 

In order to impugn the examiner's opinion, the representative has questioned the applicability of the studies the examiner drew on to support his conclusions.  For example, the representative argued with regard to each study that was cited that it did not fit the exact facts of the Veteran's case.  However, what is clear is that prior to providing his clarified opinion, the examiner spent considerable time reviewing the available medical literature.  This is evident in that the examiner cited numerous studies that addressed a wide ranging set of circumstances, ranging from leg length discrepancy to full amputation.  The examiner also reviewed studies of limping.  It is true that each study was not fully tailored to the Veteran's particular situation.  After all, there is no suggestion that any of the Veteran's extremities have been amputated.  However, what the examiner's research sought to consider was whether back disabilities had been linked to a variety of lower extremity problems.  As such, the breadth of studies which the examiner cited to only served to strengthen his ultimate conclusion.  While the representative has disagreed with the studies themselves, he is not considered medically qualified to tell the examiner how to synthesize the variety of medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the mere assertion that the studies do not fit the facts of the Veteran's case is insufficient to undermine the probative value of the examiner's opinion.

The representative also argued that the examiner in 2008 had suggested that the medical literature was mixed, but then cited only to studies that supported his conclusion in the 2010 addendum.  The Board has considered this contention, but finds the addendum to be highly probative.  In providing the addendum, it is clear that the examiner reconsidered the question of the etiology of the Veteran's current lower back disability, and performed additional, and quite possibly more extensive research into the matter.  From a plain reading of the addendum opinion, it is clear that the examiner reviewed a considerable amount of medical literature and he then cited to the studies which he found to be probative.  While the representative has criticized the examiner's studies, he has not cited to any studies which actually do link back disabilities to leg length discrepancy, instead submitting medical opinions that, on a factual basis, the Board had found to be highly suspect. 

The representative also claimed that the examiner did not adequately address the undated medical document, which the representative asserts shows that the Veteran had back problems in 1979.  

There is some contention about when the first complaint of back problems appeared, with the Veteran and his representative arguing that it was in 1979.  As noted, the VA examiner in 2010 suggested that the undated record was likely later.  The Board has also looked at the record in question.  What is described is a single page that covers two treatment sessions.  The first session occurred November 26, 1979 and dealt with complaints of allergic rhinitis.  At the second session the Veteran was seen for difficulty emptying his bladder.  The date on this treatment record is illegible, but whatever is the case, it likely took place after November 26, 1979, as subsequent records from the same treating provider had the earlier session on the top of the page.  As such, while the joint motion for remand (JMR) appeared to take great issue with the VA examiner's comment that the first record of the Veteran receiving back treatment was in the 1980s, the fact remains that at best, the treatment record which the JMR takes great issue with is at most 36 days removed from the 1980s.  

Even if one disputes the finding of the Board and the VA examiner regarding this issue, what is lost in this fixation with whether the treatment record is from 1979 or from the 1980s is the fact that the record did not find the presence of any back disability (only a complaint of some low backache, not an ongoing back disability that had existed for years) and at best, this treatment did not occur for more than eight years after the Veteran separated from service.  Moreover, in seeking treatment, the Veteran was mainly seeking treatment for bladder problems, and in doing so, he stated that he was again having some low backache.  However, on examination, the Veteran was observed to be in no distress and appeared to be "perfectly healthy."  Moreover, there was no tenderness found in his back and the doctor stated that there was no evidence of any organic disease.

As such, from the perspective of the Board, it is ultimately immaterial whether the record is in 1979 or in the early 1980s, as either way, it does not show the presence of a back disability.  Moreover, the treatment was rendered nearly a decade after the Veteran separated from service.  As such, the Board does not find the examiner's statement renders his opinion "useless" as the Veteran's representative suggests. 

The Board also notes that the addendum opinion may not have clarified why the examiner felt that the cervical spine impairment and lumbar spine impairment were related.  However, only substantial compliance with remand instructions is necessary, not strict compliance.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, the examiner revisited his previous opinion and supported it with sufficient rationale that even without fully parsing out the relationship between the degeneration in the Veteran's cervical and lumbar spines, the opinion is sufficiently probative to support a decision in this case. 

The Board must also discuss the lay evidence that has been obtained.  Here, the Veteran has submitted several statements from soldiers that he served with who reported that the Veteran complained of back pain while in service.  However, the Veteran's complaints of back pain during service were well-documented in the service treatment records and as such the statements from the Veteran's fellow soldiers do not advance his claim.

The Veteran's wife also wrote a statement recalling that he had walked with a limp in service and complained of back pain.  She also stated that after being discharged the Veteran continued not to wear a lift of any kind.  She asserted that the Veteran continued to experience lower back pain following service, but that he did not seek routine care because of their limited income and fear about losing his job.

As an initial point, while the Veteran's spouse, as a lay person, is competent to report what she observed, namely complaints of back pain, she lacks the medical training and expertise to provide a complex medical opinion such as diagnosing an actual back disability or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's spouse is not considered competent (meaning medical qualified) to address the etiology of the Veteran's back disability.  

Nevertheless, statements by the Veteran and by his spouse can be used to establish continuity of symptomatology for his back disability.  Here, the evidence clearly showed evidence of back pain in service.  However, no lower back disability was detected on examination at separation, and while the Veteran's spouse questioned how this is possible, she lacks the medical training to be able to have diagnosed a back disability.  

The Veteran and his spouse also argue that he continued to have back pain for a number of years, but the fact remains that no evidence of an actual back disability was presented for a number of years, during which time the Veteran worked at physically demanding jobs such as pipe welder. 

The Board does not doubt the fact that the Veteran complained of backaches and back pain to his spouse during this time; but pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the mere fact that the Veteran complained of back pain does not automatically establish that he had a back disability related to service.

At his hearing before the Board in December 2011, the Veteran testified that there was never a period of time between his discharge and his accident in 1985 when he was pain free in his legs and back; yet, it is also true that the Veteran was able to work a physically demanding job for a number of years, until he fell and landed on his back.

On this point the Veteran's credibility becomes a key issue, for reasons noted above:

The Veteran did seek treatment for his back eventually; however, the first complaint of a backache did not appear for a number of years after service, when he reported a backache in receiving treatment for a non-back related problem in (approximately) 1979.  However, even then, the Veteran was not diagnosed with a back disability; rather the first diagnosis of an actual back disability did not appear until the 1980s.  

While it may be argued that the spouse has shown continuity of symptomatology, the fact remains that no back disability was diagnosed at separation physical and on testing approximately eight years later, no back disability was diagnosed.  As such, these intervening medical evaluations serve to undermine the contention that the Veteran had a back disability that began in service and continued to the present time.  Moreover, the VA examiner in 2010 was aware of the Veteran's allegation that his back problems had continued since service, but he nevertheless found that the Veteran's current back disability was neither caused nor aggravated by either his military service or by his service connected leg length discrepancy. 

As such, a medical professional clearly reviewed the entirety of the evidence, including the numerous medical statements described above, and conducted research in the medical literature.  He then provided a definite, reasoned opinion, pursuant to the Board's request.  Importantly, the examiner specifically discounted the role of speculation in arriving at his opinion.  Accordingly, the Board accords the examiner's opinion (initially provided in 2008 and later clarified and bolstered in 2010) considerable probative weight.  

Considering all of the evidence of record, the Board finds that, although the Veteran complained of back pain during service, he did not develop a chronic back disability during service, as evidenced by the absence of back complaints, abnormal clinical findings, or diagnosis of a back disability at the time of his separation examination.  The Board also finds significant in this regard the fact that there is no medical evidence of any abnormal clinical findings or diagnosis of any back disability for more than a decade after service, during which time he worked in a physically demanding profession.  Moreover, the Veteran's major back problems arose after an on-the-job accident that was of such severity as to warrant a worker's compensation settlement.  On top of all this, the most probative medical opinion of record provided a well-reasoned and thoroughly supported opinion as to why the Veteran's current back disability was neither caused, nor aggravated by, either the Veteran's military service or by a service connected disability. 

Beyond any of the above, the Board must now make a judgment on the Veteran's credibility.  Based on all of the Veteran's statements, the Board finds that the Veteran is not an accurate history of his back problems.  As cited above, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  For example, as noted above, in April 1985, the Veteran presented for treatment of lower back pain, at which time he reported having experienced lower back pain for several years (yet, he was more than 13 years removed from service at the time of this appointment, in effective providing highly probative factual evidence against this own claim, particularly regarding the direct service connection theory).  In a further example, as noted above, the fact that the Veteran would contend that this post-service injury caused no new injury totally undermines his credibility with the Board.  There are other example of this problem, several of which are cited above.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his current back disability.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)  The Veteran's statements to examiners and the Board are in serious question. 

Thus, the weight of the probative evidence establishes that it is less likely than not that the Veteran's current back disability was either caused or aggravated during service, or was secondary to his service-connected leg length discrepancy.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  

The Veteran has filed a claim for TDIU.  He is currently service connected for only one disability, residuals of a fracture of the right tibia and fibula with leg length shortening.  This disability receives a noncompensable rating, and he therefore fails to meet the schedular criteria for a TDIU.  Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In this case, there is no dispute that the Veteran is unemployable.  He injured his back in 1986 and has not been able to work since that time.  He has also been awarded Social Security Administration (SSA) disability benefits on account of his back disability.  However, the entirety of the Veteran's TDIU argument is predicated on the fact that he cannot work because of his lower back disability.  For example, the Veteran's representative asserted in his post-hearing brief in December 2011 that the Veteran was aware that to prevail in his claims that he had to establish that his back disability was secondary to his service connected leg length discrepancy and that his back condition caused his unemployability.  It was acknowledged that the service connected leg length discrepancy had no bearing on the Veteran's employability.  

The Board has reviewed the Veteran's service connected disability and finds no coherent basis it could be the basis for a finding that the Veteran is entitled to TDIU.  
 
Unfortunately, as discussed above, this decision finds the Veteran's back disability is unrelated to either his military service or to a service connected disability, and therefore, there is no basis to award TDIU.  

As such, the Veteran's claim for TDIU is denied. 


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2005 and March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, as have private and VA treatment records.  Records from the Veteran's worker's compensation claim were also sought, but VA was informed that all records had been destroyed, other than the settlement agreement, which is of record.  Additionally, the Veteran testified at a hearing before the Board.

Social Security Administration (SSA) records were sought, but VA was informed that no records were available.  It was established at the Veteran's hearing that he would check to see if any additional SSA records were available.  No indication was provided to the Board suggesting that there were SSA records available that the Veteran could not obtain, and given the finding in 2002 that no records were available, the Board concludes that a remand is not necessary to fruitlessly search for such records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board notes that in February 2012, the Veteran's representative sent a letter asserting that he had sent additional medical records supporting the Veteran's claim for TDIU, which included the results from a December 2011 MRI.  These records do not appear to be of record, and they are not present in the Veteran's virtual VA file.  However, the Board concludes that these records are not relevant to the ultimate inquiry in this case, which is whether the Veteran's back disability was related to his military service.  It is not disputed that the Veteran has a current lower back disability, and, therefore, a current MRI showing a back disability does nothing to advance the Veteran's claim.  Rather, this case boils down to the weight accorded to the medical and lay opinions that have been provided.  In this regard, this case has been before the Board and the Court for more than ten years.  A fourth remand of this case, on this basis, is unacceptable in light of the factual finding of the Board.  As such, the Board finds that the Veteran is not prejudiced by any failure to review current medical records.  It is also noted that there is no change to the allegation that the Veteran cannot work solely on account of his back disability.  As such, absent an additional medical opinion of record, the Board is unclear of any way that additional contemporaneous records would assist the Veteran or be relevant.  Thus, the Board feels compelled to continue with the Veteran's appeal.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  As discussed in the body of this decision, the Veteran's representative has argued that the most recent VA medical opinions are inadequate.  However, as discussed above, the Board disagrees with the representative's assertion and finds the most recent VA opinion and its addendum to be thorough and adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability, including providing an opinion that was supported by both the medical literature and by the facts of this individual case.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for a back disability is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


